Citation Nr: 0410220	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-20 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-
connected deep vein thrombosis of the femoroiliac and popliteal 
systems of the left leg prior to October 29, 2002.

2.  Entitlement to a rating in excess of 60 percent for service-
connected deep vein thrombosis of the femoroiliac and popliteal 
systems of the left leg from October 29, 2002.

3.  Entitlement to service connection for a depressive disorder to 
include insomnia claimed as secondary to the service-connected 
deep vein thrombosis of the femoroiliac and popliteal systems of 
the left leg.  

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU) due to 
a service-connected disability.38 U.S.C.A. § 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.C.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from August 1981 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO confirmed and continued a 40 
percent disability evaluation for service-connected deep vein 
thrombosis of the femoroiliac and popliteal systems of the left 
leg, denied entitlement to service connection for a depressive 
disorder on a secondary basis to service-connected deep vein 
thrombosis of the left leg and denied entitlement to a TDIU.

The veteran presented oral testimony at a personal hearing in 
February 2001 before a Decision Review Officer (DRO) and in 
October 2003 before the undersigned Veterans Law Judge.  Copies of 
the hearing transcripts were attached to the claims file.

Although during the pending appeal, an increased evaluation was 
granted, the case is considered still on appeal for a higher 
evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United 
States Court of Veterans Appeals (since March 1, 1999, the United 
States Court of Appeals for Veterans Claims) (hereinafter the 
Court) held that when the veteran expresses general disagreement 
with the assignment of a particular rating and requests an 
increase, the RO and the Board are required to construe the appeal 
as an appeal for the maximum benefit allowable by law or 
regulation and thus to consider all potentially applicable 
disability ratings.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in Washington, 
D.C.  VA will notify you if further action is required on your 
part.  


REMAND

The Board notes that the DRO requested that the veteran's 
Vocational Rehabilitation and Employment (VR&E) folder be secured 
for review.  This apparently was accomplished as the VR&E is 
included in the evidence listed in the statement of the case 
issued in October 2002 and in the discussion of the denial of 
entitlement to a TDIU.  Our review does not find that the VR&E 
folder is included in the claims file.  

Evidence submitted by the veteran included a January 2003 
statement from a private doctor, A.S., M.D., who wrote that the 
veteran was a patient of his since November 2002.  At his personal 
hearing in October 2003, the veteran testified that he has 
continued to see Dr. A.S. for treatment of his deep vein 
thrombosis of the femoroiliac and popliteal systems of the left 
leg, however, more recent records are not associated with the 
claims file.

In addition, the veteran testified at the October 2003 hearing 
that a VA treating doctor had told him that his depression could 
be related to his service-connected deep vein thrombosis of the 
left leg.  The veteran stated that the deep vein thrombosis 
prevented him from being active and that the doctor indicated that 
probably had something to do with his depression.  

VA's duty to assist the veteran includes obtaining medical records 
and to provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2003).

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 711, 
117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  A record of his notification must be incorporated into the 
claims file. 

2.  The VBA AMC should secure the veteran VR&E folder and 
associate it with the claims file.

3.  The VBA AMC should request VA outpatient treatment records 
from the Miami VA Medical Center and West Palm Beach Medical 
Center, from January 2001 to the present for deep vein thrombosis 
of the femoroiliac and popliteal systems of the left leg and a 
depressive disorder.   

4.  After obtaining any necessary identifying information and 
authorization from the veteran regarding his private doctor, Dr. 
A.S., the VBA AMC should secure any private medical treatment 
records for deep vein thrombosis of the femoroiliac and popliteal 
systems of the left leg from November 2002 to the present.

5.  After the above development has been completed and any 
additional evidence received attached to the claims file, the VBA 
AMC should request that the veteran's treating physician, Dr. A. 
at the Miami VA Medical Center (see October 2003 hearing 
transcript, page 16), if still available, review the claims file, 
state whether the veteran has a current depressive disorder, and 
provide a medical opinion as to whether it is at least as likely 
as not that a current depressive disorder, if any, is related to 
the service-connected disability of deep vein thrombosis of the 
femoroiliac and popliteal systems of the left leg.    

If the VA treating physician, Dr. A., is no longer available, 
please request that another qualified psychiatric examiner review 
the claims file and address the above question.  

6.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the veteran's claim to include consideration of an extra-schedular 
evaluation.  If any benefit sought on appeal remains denied, the 
veteran should be provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



